DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner's amendment was conducted via phone call message left for the attorney of the record Mr. Zurvan Mahamedi (Reg. No. 42,828) on 06/21/2022.
The application has been amended as follows:

Please replace claim 5 with:
5.	(currently amended) The method of claim 1 wherein the client interface of the at least one recipient client device is configured to render at least one of: the new waiver, a modification to the waiver parameter, and an acknowledgement action for enactment thereon.

Please replace claim 15 with:
15.	(currently amended) The system of claim 11 wherein the client interface of the at least one recipient client device is configured to render at least one of: the new waiver, a modification to the waiver parameter, and an acknowledgement action for enactment thereon.

2.	This office action is in response to arguments/amendments filed on 06/10/2022. 
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 3-4 and 13-14 withdrawn and now canceled. Claims 1-2, 5-12, and 15-20 are pending. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4.	Applicant(s) filed amendment on 06/10/2022 based on allowable subject matter mentioned in previous non-final office action mailed out on 06/03/2022. The amendments are persuasive. In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record.
5. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 in view of applicant’s amendments to the claims have been considered and are persuasive and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.

Allowable Subject Matter
6. 	Independent claims 1 and 11 are allowed over prior art of record. Dependent claims 2, 5-10, 12, and 15-20 depend on the above-mentioned independent claims 1 and 11 are allowed by virtue of its dependency. 
Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 are allowed in view of the prior art.
The closest relevant prior art of Mahaffey et al. (US 2016/0099963), discloses determining an enterprise risk level, for sharing security risk information between enterprises by identifying a security response by a first enterprise and then sharing the security response to a second enterprise when a relationship database profile for the first collection indicates the security response may be shared, in view of Heintz et al. (US 2003/0229808), discloses monitoring activity of a user on a network component, such as an end user computer, in a virtual private network for adherence to a security enforcement provision or policy utilized in the virtual private network, further in view of Daswani et al. (US 8,806,647), discloses behavioral analysis of a mobile application is performed to determine whether the application is malicious. 
None of the prior art of record teaches or made obvious the feature: “generating at least one waiver task automaton that monitors for the at least one waiver parameter in accordance with the security violation event; and generating, based on the monitoring, for transmission to a client interface of the at least one recipient communication device, a waiver notification interface rendered at a screen display of the client interface during the concurrent execution, the waiver notification interface presenting an option to create a new waiver in accordance with the set of security policy violations and providing capability for attaching evidence including at least a set of successful pipeline execution results that the security violation event has been resolved, the waiver notification interface being generated upon the waiver parameter exceeding a threshold value of the waiver parameter as established in the specification or varying from a prior waiver parameter value in a prior execution of the software application, wherein the threshold value pertains to at least one of an industry security benchmark value, and a security performance indicator (security KPI) value”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claim 11 recites similar limitations as claim 1 above.
Dependent claims 2, 5-10, 12, and 15-20 depend upon the above-mentioned allowed independent claims 1 and 11 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mahaffey et al. US 20110145920 disclosing a mobile applications that can have an adverse effect on a mobile device or mobile network via a server monitors behavioral data relating to a mobile application and applies a model to determine if the application has an adverse effect or has the potential to cause an adverse effect on a mobile device or a network the mobile device may connect to.
Onarlioglu et al. 2016 46th Annual IEEE/IFIP International Conference on Dependable Systems and Networks, "Overhaul: Input-Driven Access Control for Better Privacy on Traditional Operating Systems" disclosing retrofitting a dynamic, input-driven access control model into traditional OSes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437